DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of securing pins (SEE Claims 19 & 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 includes the limitation of a plurality of securing pins disposed along an outer surface of the heated substrate support, however the subject matter was not described in the specification to reasonably convey to a person having ordinary skill in the art the structural elements capable of performing this function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita (2011/0222038).  Yamashita discloses a cover plate (54) for substrate (W) processing including an annular body (SEE Figure 5), the annular body further includes a substrate receiving surface (54d), a heater interface surface (SEE top surface of element 51) parallel to the substrate receiving surface, a plurality of lift pin holes (54a) formed through the annular body, a top surface (SEE Annotated Figure below) disposed radially outward of the substrate receiving surface, a bottom surface (SEE Annotated Figure) disposed radially outward from the heater interface surface, and a plurality of pin slots (53) extending from the bottom surface into the cover plate.  In re claim 14, Yamashita discloses an outer surface (SEE Annotated Figure below) extending vertically from the outer top surface, an inner overhang surface .  


    PNG
    media_image1.png
    372
    801
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    485
    623
    media_image2.png
    Greyscale

In re claim 18, as best understood by the Examiner, Yamashita discloses in Figures 5, 6 and 18, that the substrate receiving surface is vertically offset from the top surface by “about” 0.0025 mm to “about” 0.25 mm.  

Claim(s) 1, 2, 8-11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosakai et al (10,256,131).  Kosakai et al discloses a cover plate (17) for substrate processing including an annular body, the annular body (SEE column 4, lines 33-42) further comprising: a planar substrate receiving surface (SEE the top of element 17), a heater interface surface (11a) parallel to the planar substrate receiving surface; a plurality of lift pin holes (SEE column 14, lines 7-13) formed through .  


    PNG
    media_image3.png
    411
    534
    media_image3.png
    Greyscale


In re claim 15, Kosakai et al discloses a plurality of radially disposed grooves (19, 19a) (SEE column 3, line 57 – column 4, line 2) disposed within the substrate receiving surface.  In re claim 16, Kosakai et al further discloses a plurality of gas exhaust holes (11h, 14h, 18) formed through the cover plate at an outermost radial position of the radial grooves (SEE Figure 1).  In re claim 17, Kosakai et al discloses a plurality .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai et al (10,256,131) in view of Parkhe (9,666,467).  Kosakai et al discloses the applicants primary inventive concept as stated above including a cover plate having an annular body and as taught in column 14, lines 7-13, provision for a plurality of lift pins, however although a plurality of lift pins projecting through pin holes and pin slots are well known in the art, there is no detail provided by the reference.  Parkhe also discloses an cover plate (12) which is annular with a plurality of lift pin holes (87) at the ends of a plurality of lift pin slots (SEE Figure 6) which allow lift pins (97) to project through the cover plate to raise and lower a substrate (SEE column 8, lines 19-30).  It .  

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosakai et al (10,256,131) in view of Launay (2020/0090973).  Kosakai et al discloses the applicants primary inventive concept including a cover plate having a surface which receives a substrate for providing temperature uniformity to the substrate including a top surface that is radially outward of the substrate receiving surface, however Kosakai et al does not particularly teach that the top surface is vertically offset from the planar substrate receiving surface.  Launay teaches an annular cover plate .



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             March 23, 2022